DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-18 are pending of which claim 1 is in independent form.
	Claims 1-18 are rejected under 35 U.S.C. 101.
	Claims 1-18 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) generating a report and modifying the said report; nothing in the claim element precludes the step from practically performing certain methods of organizing human activity and mental process.
The process, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the generic computer components, then it falls within the “certain methods of organizing human activity” and “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This generic processor limitation is no 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “uploading a software” to generate and edit reports.
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chait; Mitchell et al. (US 20200272963 A1) [Chait].

Regarding claim 1, Chait discloses, a method for integrated generation of an audit report accessible by plural users, the method comprising the steps of: providing a computer connected to a communications network (In one embodiment, the method includes registering, by one or more processors, an auditee and a plurality of auditors with an audit management system including a networked based system or device ¶ [0016]); 
loading audit software into the computer (The processor 20 runs an operating system and operates software to execute the audit functionality described in greater detail herein ¶ [0054]); 
providing a display for the computer for viewing by a user (see Figs. 7-16); 
generating an editable audit report from a database (Audit Report Generation. System or device to host audit report templates for a number of defined criteria, e.g., audit schemes/standards. Auditor to have capability to define report template for audit schemes/standards where an existing template is not available (to be performed by the auditor during the planning stage (see Section 2a). Audit Report template to pre-populate with metadata already entered by auditor during planning and audit execution activities. Auditor to have capability of editing the pre-populated audit report as needed ¶ [0127]); 
displaying the editable audit report on the display (see Figs. 7-16); and 
the user entering data into the editable audit report, wherein the editable audit report provides a template for entry of the data, and wherein the data entered into the editable audit report is stored in the database (In some embodiments, audit execution enables the download of data entry for audit checklists and templates to input non-conformities. The specific template may have categories based on the type or standard of the audit being performed. This may enable non-conformities to be categorized by the system. Additionally, there may be a report template that enables audit information entry in rich text. The report may also be enabled to create or embed other documents and photographs or other recordings of data or information ¶ [0082]. Audit Report Generation. System or 

Regarding claim 2, Chait discloses, wherein the audit report is continuously visible during a complication of the audit report (see Figs. 7-16).

Regarding claim 3, Chait discloses, wherein the audit software is integrated directly into a word processor program that stores the editable audit report in modifiable components (see Figs. 7-30, allowing input and output of texts).

Regarding claim 4, Chait discloses, wherein objects are integrated into an external word processing system or in that the audit software includes an integrated word processing system which can also tie in objects (see Figs. 7-30, allowing input and output of texts).

Regarding claim 5, Chait discloses, wherein the objects include findings or measures (FIGS. 49 and 50 are screenshots of a graphical user interface (GUI) in accordance with an exemplary embodiment of the disclosed subject matter showing features of the audit execution module related to an audit findings log ¶ [0033]. Also see ¶ [0043], [0058]).

Regarding claim 6, Chait discloses, wherein the audit software includes an integrated word processing system able to tie in objects (see Figs. 7-57, audit software tying in objects).

Regarding claim 7, Chait discloses, wherein the storing the data in the database occurs immediately (A comparison of patterns of audit behavior or observations to historical patterns of audit behavior or observation stored in the database may be done to determine an outlier based on the comparison ¶ [0008]. Also see ¶ [0019], [0052], [0057]).

Regarding claim 8, Chait discloses, further comprising generating a list of objects which are loaded to generate the editable audit report (The system or device provides the ability for the audit management system to load checklists. Subsequent ability to allow others to load and manage checklists using same concept as defined for templates in the Requests process (e.g., Cargill SEM) ¶ [0114]. Also see ¶ [0102], [0128]).

Regarding claim 9, Chait discloses, wherein the editable audit report is generated from a current content of the database when the audit software is started (The data analytics operation is configured to derive patterns of behavior or observations during an audit and compare those patterns to historical patterns of audit behavior or observations stored in the database to determine whether there is an outlier based on that comparison ¶ [0007]. Also see ¶ [0008], [0019], [0052], [0057], [0108]).

Regarding claim 10, Chait discloses, wherein the editable audit report includes editable and non-editable portions, which of the portions are editable and which of the portions are non-editable is determined from an object list compiled after the editable audit report is generated from the current content of the database (see Figs. 7-30, showing editable and non-editable portions).

Regarding claim 14, Chait discloses, wherein plural users can work on the editable audit report simultaneously (see ¶ [0016], [0019], [0051]-[0053], plurality of auditors).

Regarding claim 15, Chait discloses, wherein the editable audit report includes editable and non-editable portions, and wherein each of the editable portions is editable by only one the plural users at a time (see ¶ [0016], [0019], [0051]-[0053], plurality of auditors. Also see Figs. 7-30, showing editable and non-editable portions).

Regarding claim 16, Chait discloses, wherein when a user of the plural uses moves a cursor into an editable portion of the editable portions, a check is made by the audit software whether another user of the plural users is currently editing that editable portion of the editable portions (see ¶ [0058], [0131], input/edit conflicts).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chait in view of TUNG; Julie et al. (US 20200134002 A1) [Tung].

Regarding claim 11, Chait teaches all the limitations of claim 10.
However Chiat does not explicitly facilitate wherein when an object in the object list is changed, all objects in the object list that are affected by the change are changed in the database.
Tung discloses, wherein when an object in the object list is changed, all objects in the object list that are affected by the change are changed in the database (For example, if the record type is a record list and the received changes impacted disparate records in the record list, then the changes may be applied without one change interfering with the second change ¶ [0035]. In the merely exemplary embodiment portrayed in screen display 300, users 102 may click " Updates" to see a list of recent updates to documents that the user may access, "Folders" to navigate to a list of folders created by the user to store, organize, and share their documents, "Apps" to view a list of live applications to which the user may access or embed, and "History." ¶ [0063]).
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of the cited references because Tung’s system would have allowed Chait to facilitate wherein when an object in the object list is changed, all objects in the object list that are affected by the change are changed in the database. The motivation to combine is apparent in the Chait’s reference, because there is a need to improve and enhance workflows, promote teamwork and creativity, and save time and resources.

Regarding claim 12, the combination of Chait and Tung discloses, wherein for each user of the audit software, the audit software monitors for when the object in the object list is changed and changes the editable audit report to reflect the changes in the object list (Tung: For example, if the record type is a record list and the received changes impacted disparate records in the record list, then the changes may be applied without one change interfering with the second change ¶ [0035]. In the merely exemplary embodiment portrayed in screen display 300, users 102 may click " Updates" to see a 

Regarding claim 13, the combination of Chait and Tung discloses, wherein the audit software for each user has a time stamp of when each object in the object list was last updated, and wherein each object in the object list in the database includes a time stamp indicating when it was last changed (Chait: The audit metadata includes electronic location information, timestamp information, specific gesture information, or duration information ¶ [0010]).

Regarding claim 17, the combination of Chait and Tung discloses, wherein when an editable portion of the editable portions is being edited by one of the plural users, this editable portion of the editable portions becomes blocked from editing until at least one of the following occurs: the one of the plural users exits the editable portion of the editable portions that was blocked from editing, or the one of the plural users exits the audit software, or the one of the plural users is inactive for a predetermined period of time, or the one of the plural users actively overrides the blocking (Tung: This lock visually alerts a second user, such as user 102B, of the editing occurring on that field at the present time, thus preventing conflicting edits occurring with respect to the same rich text box. Rich text box engine 228 may render a lock indicator and provide additional options to user 102B, as described in further below with reference to FIGS. 3 and 6 ¶ [0052]. Also see ¶ [0069], [0070], [0088]).

Regarding claim 18, the combination of Chait and Tung discloses, wherein when an editable object of the editable portions is being edited by one of the plural users, this editable object of the editable portions becomes blocked from editing by being listed as the current user until the one of the plural users is deleted for the current user for the editable object of the editable portions (Tung: This lock visually alerts a second user, such as user 102B, of the editing occurring on that field at the present time, thus preventing conflicting edits occurring with respect to the same rich text box. Rich text box engine 228 may render a lock indicator and provide additional options to user 102B, as described in further below with reference to FIGS. 3 and 6 ¶ [0052]. Also see ¶ [0069], [0070], [0088]).

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







9/11/2021
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154